In an action to recover payment for legal services performed, the defendants appeal from (1) a judgment of the Supreme Court, Nassau County (Lockman, J.), entered August 6, 1997, upon their failure to appear or answer, and (2) an order of the same court, dated March 17, 1998, which denied their motion for leave to vacate the judgment.
Ordered that the appeal from the judgment is dismissed, as no appeal lies from a judgment entered upon the default of the appealing party; and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The defendants provided neither evidence of excusable default nor a meritorious defense as required by CPLR 5015 in order to obtain vacatur of the judgment (cf., Classie v Stratton Oakmont, 236 AD2d 505). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.